09/28/2022



                                                                                   Case Number: DA 22-0154



          IN THE SUPREME COURT OF THE STATE OF MONTANA
                           No. DA 22-0154


DEBRA ANN CHRISTIAN, as Personal Representative of the ESTATE OF
CLIFFORD CHRISTIAN,

        Plaintiff and Appellant,

  vs.

UNITED FIRE & CASUALTY COMPANY,

        Defendant and Appellee.


            ON APPEAL FROM THE MONTANA FIRST JUDICIAL
                         DISTRICT COURT
                     HONORABLE MIKE MENAHAN
           LEWIS AND CLARK COUNTY CAUSE NO. ADV-2018-1172

                             GRANT OF EXTENSION


         Pursuant to authority granted under the Montana Rule of Appellate

 Procedure 26(1), Appellee United Fire & Casualty Company is granted an

 extension of time until October 28, 2022, to prepare, file and serve the Appellee’s

 Answer Brief.

         Dated this         day of                         , 2022.




                                     GRANT OF E XTENSION               Electronically signed by:
                                           PAGE 1                         Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                          September 28 2022